Case 3:20-cv-05990-MAS-LHG Document 53 Filed 01/13/21 Page 1 of 5 PageID: 414




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


 LEAGUE OF WOMEN VOTERS OF
 NEW JERSEY, NAACP NEW JERSEY
 STATE CONFERENCE, WILLIAM M.                    No. 20-cv-05990-MAS-LHG
 RIGGS, SHAMISA ZVOMA, and
 DEBORAH J. RISKA,
                                                    STIPULATION OF
                   Plaintiffs,                       SETTLEMENT

 v.

 TAHESHA WAY, in her official capacity
 as Secretary of the State of New Jersey,

                   Defendant.



      This Stipulation of Settlement (“Agreement”), by and between Plaintiffs

League of Women Voters of New Jersey, NAACP New Jersey State Conference,

William M. Riggs, Shamisa Zvoma, and Deborah J. Riska (collectively, “Plaintiffs”)

and the Secretary of State Tahesha Way (collectively, the “Parties”), settles the

above-captioned action upon the terms and conditions herein.

      WHEREAS, on June 17, 2020, the Court entered a Stipulation and

Order granting a preliminary injunction filed jointly by the Parties; and




                                        1
Case 3:20-cv-05990-MAS-LHG Document 53 Filed 01/13/21 Page 2 of 5 PageID: 415




      WHEREAS, on August 28, 2020, the State of New Jersey enacted the

Ballot Cure Act (P.L. 2020, ch. 70), obviating the need for further injunctive

relief; and

      WHEREAS, Plaintiffs seek an amount of counsel fees and costs with

regard to obtaining a preliminary injunction by stipulation of agreement; and

      WHEREAS, the Parties having negotiated in good faith to come to an

agreement with regard to counsel fees and costs, and the Parties having

successfully negotiated those amounts; and

      WHEREAS, the Parties wish to resolve the Plaintiffs’ demand for counsel

fees and costs, the Parties have consented and agreed to as follows:

      1.      The Parties agree that this matter is to be dismissed with prejudice.

      2.      The Parties agree that the Department of State shall pay the sum of

Eighty Thousand ($80,000.00) (“Settlement Amount”), in full consideration of

Plaintiffs’ reasonable attorneys’ fees and costs in this matter. The Settlement

Amount shall be paid by check within 30 days of the execution of this stipulation as

follows:

              a. Nineteen thousand six hundred eighty-seven dollars and fifty cents

                 ($19,687.50) to Kaufman Lieb Lebowitz & Frick LLP;

              b. Nineteen thousand thirty-seven dollars and fifty cents ($19,037.50)

                 to the New Jersey Institute for Social Justice; and
                                           2
Case 3:20-cv-05990-MAS-LHG Document 53 Filed 01/13/21 Page 3 of 5 PageID: 416




             c. Forty-one thousand two hundred seventy-five dollars ($41,275.00)

                to Campaign Legal Center.

      3.     This Court shall retain jurisdiction over this matter in the event either

Party fails to abide by this Settlement Agreement.

      4.     This Settlement Agreement shall constitute and embody the entire

agreement between the Parties with respect to the settlement of this matter. No Party

hereto has relied on any statement or representations not expressly set forth herein.

This Settlement Agreement may not be changed except by a writing signed by all of

the Parties hereto.

      5.     This Settlement Agreement shall be governed as to its validity,

enforcement, and effect by federal law and the laws of the State of New Jersey. Each

of the Parties hereto declares and represents that in entering into this Settlement

Agreement, he, she, or it, in consultation with independent counsel of choice, has

each carefully read the foregoing language, knows and understands the contents

thereof.

      6.     This Settlement Agreement may be executed in any number of

counterparts and/or via facsimile or electronic signatures, each of which shall be

deemed to be an original, all of which when taken together shall be deemed to be

one and the same Settlement Agreement.

      7.     If at any time after the date of execution of this Settlement Agreement,
                                          3
Case 3:20-cv-05990-MAS-LHG Document 53 Filed 01/13/21 Page 4 of 5 PageID: 417




any provision of this Agreement shall be held to be illegal, void, or unenforceable

by a court of competent jurisdiction, such provision shall be of no force and effect.

However, the illegality or unenforceability of such provision shall have no effect

upon, and shall not impair the enforceability of, any other provision of this

Settlement Agreement.

      8.     This Settlement Agreement is binding upon, and shall inure to the

benefit of the Parties, and their respective officers, directors, agents, employees,

parents, subsidiaries, affiliated companies, related companies, predecessors,

executors, administrators, other fiduciaries, successors, beneficiaries, heirs, and

assigns.

      9.     The language of all parts of this Agreement shall in all cases be

construed, according to its fair meaning, and not strictly for or against any of the

Parties.



[Signatures appear on next page]




                                         4
Case 3:20-cv-05990-MAS-LHG Document 53 Filed 01/13/21 Page 5 of 5 PageID: 418




STIPULATED AND AGREED AS TO FORM AND ENTRY:

 CAMPAIGN LEGAL CENTER                     NEW JERSEY OFFICE OF THE
                                           ATTORNEY GENERAL

 /s/ Danielle Lang                         s/Susan M. Scott
 Danielle Lang*                            Susan M. Scott
 Rob Weiner*                               Deputy Attorney General
 Ravi Doshi*                               25 Market Street
 Dana Paikowsky*^                          P.O. Box 112
 1101 14th Street NW, Suite 400            Trenton, NJ 08625
 Washington, DC 20005
                                           Counsel for Defendant

 KAUFMAN LIEB LEBOWITZ & FRICK LLP

 /s/ David A. Lebowitz
 Alanna Kaufman
 David A. Lebowitz*
 10 East 40th Street, Suite 3307
 New York, NY 10016

 NEW JERSEY INSTITUTE FOR SOCIAL JUSTICE

 /s/ Henal Patel
 Ryan Haygood
 Andrea McChristian*
 Henal Patel
 60 Park Place, Suite 511
 Newark, New Jersey 07102

 Counsel for Plaintiffs

 * Admitted
 pro hac vice

 ^Licensed in CA only; supervision
 by Danielle Lang, D.C. Bar member.

                                      5
